ACCEPTED
                                                                                                      00000
                                                                            FOURTEENTH COURT OF APPEALS
                                                                                         HOUSTON, TEXAS
                        14-15-00901-CR                                               10/16/2015 10:14:59 AM
                                                                                      CHRISTOPHER PRINE
                                                                                                     CLERK

                               IN THE
                     FOURTEENTH COURT OF APPEALS
                              OF TEXAS                                           October 16, 2015


JESUS GONZALES                               §        CASE NO. _______________
                                             §
                                             §
VS.                                          §        On Appeal From Harris County
                                             §        Cause No. 1351489
                                             §        184th District Court
THE STATE OF TEXAS                           §

                      APPELLANT’S MOTION
             TO EXTEND TIME TO FILE NOTICE OF APPEAL

      Appellant, Jesus Gonzales, moves for an extension of time to file notice of

appeal, under TEX. R. APP. P. 10.5(b) and TEX. R. APP. P. 26.3.

                        I. TRIAL COURT PROCEEDINGS

      On September 1, 2015, Mr. Gonzales was sentenced to 15 years in prison after

the court granted a motion to adjudicate guilt. On October 5, 2015, while in custody,

he mailed a request for a lawyer to be appointed for an appeal. Counsel was appointed

on October 15, 2015.

                       II. PROCEEDINGS IN THIS COURT

      The notice of appeal was due October 1, 2015. Mr. Gonzales’ retained counsel

did not file a notice of appeal, however, and apparently did not notify him that he did

not file it. Appellate counsel is filing this motion within the 15 days permitted by Rule

26.3, on the grounds that Mr. Gonzales had no way to know that his trial counsel did

not file a notice of appeal on his behalf or to know that a notice needed to be filed at
all. Counsel is filing motion this within a day of being appointed, in order to preserve

Mr. Gonzales’ right to an appeal, if he has such right. Because the court’s file already

had been sent to storage, counsel could not determine before the deadline whether or

not Mr. Gonzales has a right to appeal. The clerk has requested the file, but counsel

cannot wait to review it before filing this motion, because today is the last day for filing

the notice of appeal.

                                            III.

       In the exercise of due diligence, counsel was unable to file a timely notice of

appeal because she was appointed after the deadline for filing it. This motion is not filed

for purposes of delay, but so that justice may be done.

                                        PRAYER

       Appellant respectfully requests that this motion be granted and that the Court

permit an extension of time until October 16, 2015 to file a notice of appeal.


                                                   Respectfully submitted,

                                                   ALEXANDER BUNIN
                                                   Chief Public Defender
                                                   Harris County Texas

                                                   /s/ Cheri Duncan
                                                   ______________________________
                                                   CHERI DUNCAN
                                                   Assistant Public Defender
                                                   Harris County Texas
                                                   State Bar No. 06210500
                                                   1201 Franklin, 13th Floor
                                                   Houston Texas 77002
                                             2
                                              (713) 368-0016
                                              (713) 368-9278 (Fax)
                                              cheri.duncan@pdo.hctx.net

                                              Attorney for Appellant,
                                              JESUS GONZALES




                          CERTIFICATE OF SERVICE

        I certify that a copy of Appellant’s Motion to Extend Time to File Notice of

Appeal was served electronically on the Appellate Division of the Harris County

District Attorney’s Office, 1201 Franklin St, 6th Floor, Houston, TX on October 16,

2015.



                                       /s/ Cheri Duncan
                                       ____________________________________
                                       CHERI DUNCAN




                                          3